DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 12/11/2019 are objected to for containing figures that must be labeled Prior Art. Figure 1 and Figure 2 are drawings directed to the Background of technology in the field. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
Claim (s) 1-5,7,12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 2018/0077808 A1 hereinafter Seo) in view of Lee (US 2016/0100478 A1).

Regarding claim 1, Seo discloses a flexible display screen (70;Fig.2) comprising a first end ( first end of 70 that’s in 32) and a second end (end of 70 that’s in 22) opposite to the first end; a support base (22 and 62 and 32 and 63), wherein an outer surface of the support base comprises a support surface ( see top surface of 62 and 63), the flexible display screen is positioned on the support surface ( 70 is placed on top of 62 and 63), and the support base comprises a first support (62) and a second support (63), the first support and the second support slidable relative to each other along a first direction to increase or decrease an area of the support surface (62 and 63 slide outward and inwards; see Fig.1 and Fig.2); wherein the first end of the flexible display screen is coupled to the first support ( see end of 70 connected to 32), the second end of the flexible display screen is coupled to the second support ( see end of 70 connected to 22).
Seo fails to specifically disclose the first support or/and the second support are provided with a winding mechanism for winding the flexible display screen, and wherein the winding mechanism winds the flexible display screen or releases a part of the flexible display screen that is wound when the first support and the second support slide relative to each other.
Lee discloses a first support (110; Fig.1) are provided with a winding mechanism (191) for winding the flexible display screen (160), and wherein the winding mechanism winds the flexible display screen or releases a part of the flexible display screen that is wound when the first support (110 and 160; Fig.3) and the second support (130 and 131) slide relative to each other (110 and 130 slide closer and further away from each other in Fig.1 and Fig.2).


Regarding claim 2, Seo discloses wherein is one of the winding mechanism, the rolling mechanism is fixed to the first support and the first end of the flexible display screen is coupled to the rolling mechanism; or, the winding mechanism is fixed to the second support and the second end of the flexible display screen is coupled to the rolling 21 English Translation ofPCT/CN2019/107080Attorney Docket No. 16020-000103-US-NPmechanism.  
Seo fails to specifically disclose that the rolling mechanism is a winding mechanism.
Lee discloses a rolling mechanism that is a winding mechanism.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Lee to modify the first or second rolling mechanism of Seo in order to include an elastic member that will apply a restoring force to the roller to wind and unwind a flexible display device from a housing (see [0011], [0012],[0013]).

Regarding claim 3 , Seo discloses wherein where there is two of the rolling mechanisms (see 31 and 21 in Fig.4), one rolling mechanism is disposed on the first support (32) and the other rolling mechanism is disposed on the second support (22); the first end of the flexible display screen is coupled to one rolling mechanism (end of 70 is coupled to 31 through 35) and the second end of the flexible display screen is coupled to the other rolling mechanism ( second end of 70 is coupled to 21 through 25).  
Seo fails to specifically disclose that the rolling mechanism are winding mechanisms.


Lee discloses, in Fig.1, a rolling mechanism that is a winding mechanism (see 191 and 142) with an end of the flexible display screen coupled to the winding mechanism ( see end of 170 which is coupled to 142 and 191).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Lee to modify the first or second rolling mechanism of Seo in order to include an elastic member that will apply a restoring force to the roller to wind and unwind a flexible display device from a housing (see [0011], [0012],[0013]).

Regarding claim 4, Seo discloses wherein a flexible support plate (71) is disposed between the flexible display screen (72-75;Fig.7) and the support base (62 and 63), the first end of the flexible display screen is fixedly coupled to one end of the flexible support plate ( see Fig.7), and the second end of the flexible display screen is fixedly coupled to the other end of the flexible support plate (see Fig.7).  
Regarding claim 5, Seo discloses, wherein the flexible display screen is attached and fixed to the flexible support plate (see Fig.7).  
Regarding claim 7, Seo discloses wherein the first support comprises a first connecting part (32) and a first sliding part (63) fixedly coupled to the first connecting part (32), the second support comprises a second connecting part (22) and a second sliding part (62) fixedly coupled to the second connecting part; the first connecting part is disposed opposite to the second connecting part (see 22 and 32), and the first sliding part and the second sliding part are slidably coupled to each other along a first direction (see Fig.2), and a support surface formed 
Regarding claim 12, a modified Seo discloses wherein a cavity is disposed in the support base (cavity is within 32 and 22), the rolling mechanism is positioned in the cavity of the support base ( see rolling mechanism positioned inside 32), an opening for connecting the flexible display screen ( 32 has a slit 33 that connects to 70)
Seo fails to specifically show a winding mechanism and the winding mechanism is disposed on the first connecting part or/and the second connecting part which are adjacent to the winding mechanism.  
Lee discloses a winding mechanism (191;Fig.1)and the winding mechanism is disposed on the first connecting part (110) which are adjacent to the winding mechanism (191).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Lee to modify the first or second support of Seo in order to use a roller mechanism with an elastic member inside that will apply a restoring force to the roller to wind and unwind a flexible display device from a housing (see [0011], [0012],[0013]).

Regarding claim 13, a modified Seo discloses, wherein the opening is positioned on a side of the support base away from the first sliding part ( see slot 33 away from right most end of 63;Fig.1)  

	Claim (s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 2018/0077808 A1 hereinafter Seo) in view of Lee (US 2016/0100478 A1), as applied to claim 7, and further in view of Liu et al. (CN 206301242 U; English Translation).
Regarding claim 8, Seo fails to disclose wherein the first sliding part and the second sliding part are comb-toothed shape and engaged with each other.  
	Liu discloses, in Fig.7, wherein the first sliding part (see left 33 and 333) and the second sliding part (see right 33 ) are comb-toothed shape and engaged with each other ( see Fig.7).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Liu to modify the sliding parts of Seo in order to provide more structural support the sliding parts and a more snug fit between sliding parts that can sustain shaking and vibrations.
Regarding claim 9, Seo fails to disclose, wherein one of the first sliding part and the second sliding part is a comb-tooth structure, the other is a plate-like structure, a bump positioned at a gap of the comb-tooth structure is fixedly disposed on the plate-like structure, the bump and the comb-tooth structure is slidably coupled to each other along a first direction.  
	Liu discloses wherein one of the first sliding part and the second sliding part is a comb-tooth structure (see 33 and 333), the other is a plate-like structure (right 33), a bump (333 coming from right 33) positioned at a gap of the comb-tooth structure is fixedly disposed on the plate-like structure, the bump ( right 333)  and the comb-tooth structure is slidably coupled to each other along a first direction ( see Fig.7).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Liu to modify the sliding parts of Seo in order to provide more structural support the sliding parts and a more snug fit between sliding parts that can sustain shaking and vibrations.
  

Allowable Subject Matter
 
Claims  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance:
Regarding claim 6, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein the winding mechanism comprises a coil spring, the coil spring has an axis parallel to the support surface and perpendicular to the first direction, an inner end of the coil spring is fixedly coupled to the support base, an outer end of the coil spring is fixedly coupled to an end of the flexible support plate, and wherein when the first support and the second support move relative to each other, the coil spring provides a pulling force to keep the flexible support plate attached to 22 English Translation of PCT/CN2019/107080Attorney Docket No. 16020-000103-US-NPthe support surface   " in combination with the remaining limitations of the claim 1 and intervening claims. 
 Regarding claim 10-11, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein a longitudinal cross-section of the support base is entirely annular, and longitudinal cross-sections of the first support and the second support are entirely U-shaped.  " in combination with the remaining limitations of the claim 1 and intervening claims.
Regarding claim 14, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein a pulley is disposed at an end of the support base, an axis of the pulley is parallel to an axis of the coil spring, the pulley is rotatably coupled to the support base around its axial direction, and the flexible display screen bypasses the pulley and abuts the pulley." in combination with the remaining limitations of the claim 1 and intervening claims.

Therefore, prior art of record neither anticipates nor renders obvious the instantapplication claimed invention as a whole either taken alone or in combination. 

 
 

Pertinent Art
	The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure. Kwon et al. (US 2018/0329514 A1) Hayk et al. (US 9678539 B2) and Zhang et al. (US 2017/0060183 A1)
Kwon discloses a rollable and expandable display with two housing components.
Hayk et al discloses a two part expandable flexible display device.
Zhang discloses a retractable display device with two housing parts.


The above references are considered of particular relevance to the claimed invention but cannot be considered to teach the limitations or combined to being obvious to a person skilled in the art to disclose the claimed invention.

	 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner 



/PETE T LEE/Primary Examiner, Art Unit 2848